DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


	Response to Amendment

Applicant's amendments and remarks filed on 11/02/2021 have been fully considered but were not found to be persuasive. 
In response to Applicant Currently Amended claims 1-3, 6-8, 10, 13, 14, 17-20, 22, and 23, Examiner relies on a different portion of a reference which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection and made final.


With respect to Applicant’s argument in remarks page 12 recited: Dingman does not teach the link indicator “display[s] a second quantity of mapped customer records.” Moreover, the UnitQuantity attributes record in Ennis describes a quantity of food by unit (Ennis, [0254] and Fig. 15), but the UnitQuantity attributes record in Ennis does not display “a second quantity of mapped customer records.”

Examiner respectfully disagrees with Applicant’s argument above based on the teachings of Dingman in FIG.14, FIG.15, FIG.16 where source fields linked to target field and also FIG-43 shows Dingman uses visual indicator to display to user that one or more mapping problems (i.e., “link indicator “display[s] a second quantity of mapped customer records”). 
Dingman discloses a step for mapping from first data source to the second data source wherein Ennis discloses a technique for using UnitQuantity with canonical mapping function between different type of objects.  Therefore, one having ordinary skill in the art would have been motivated to incorporate technique of Ennis into Dingman to map each attributes/fields of an object between the source and target data sources based on units such as gram, cups, mL and etc. to improve mapping between the different data sources.

Moreover, with respect to the following Applicant’s argument in page 11-12 recites: “Dingman does not teach indicating an unmatched record by a difference between the first quantity and the second quantity, nor does it teach expanding the at least one object to review the unmatched record ... Dingman does not teach "receiving, by the computing device, a first authentication permission from the user in response to adding the first data source via the first button and a second authentication permission from the user in response to adding the second data source via the second button”

In response to the amendment made to the claims above, Examiner a new 103 rejection has been issued relying on a new reference to address the change to scope of previous invention. Therefore, this office action is based on a new ground of rejection.
Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the Natarajan et al. US 10,404,698 reference. 
Furthermore, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 20170286525 A1, hereinafter Li in view Dingman et al., US 9,430,114 hereinafter, Dingman and further in view of Natarajan et al. US 10,404,698 hereinafter Natarajan.

As per claim 1, (Currently Amended) A method, comprising: providing, by a computing device, (Li discloses a method of configuring user interface to reference two or more fields containing equivalent data item to facilitate use of a common information) a graphical user interface (GUI) comprising a first button for adding a first data source and a second button for adding a second data source, wherein the first and second data sources comprise customer records related to a [[same]] common customer; 
(Li [0074] In some embodiments, a common field name may be used to reference two or more fields containing equivalent data items, even though the fields may be associated with different types of events that possibly have different data formats and different extraction rules. By enabling a common field name to be used to identify equivalent fields from different types of events generated by disparate data sources, the system facilitates use of a "common information model" (CIM) across the disparate data sources (further discussed with respect to FIG. 5).)

(With respect to claim1, Li does not explicitly discloses a step for being authenticated permission from the user in response to adding the data source via user interface) receiving, by the computing device, a first authentication permission from the user in response to adding the first data source via the first button and a second authentication permission from the user in response to adding the second data source via the second button; 

However, Natarajan discloses a step for allowing user accessing data via Access policy Management (APM) wherein login credentials for the user allow access to the network resources through user interface such as web applications (i.e., “via the first/second button”) by evaluating one or more access policies (i.e., “permission from the user in responses to adding..”) based on the temporal, user or client device data)
 (Natarajan col. 10 lines 1-5: “In step 502, the APM apparatus 12 authenticates the login credentials for the user, obtains temporal, user, or client device data, and identifies allowed web applications for the user by evaluating one or more access policies based on the temporal, user, or client device data”.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Natarajan into the combined system of Li for the advantageous purpose of providing security for accessing data over the network services. As an example, Li discloses providing security features in paragraph [0173]-[0174] where enterprise security system needs security practitioner with visibility in the security relevant threats found in the enterprise infrastructure and a user interface that enables a user to select a specific time range and the view heterogeneous data (See Li paragraph [0188] lines 1-5). One having ordinary skill in the art would have been motivated to use teachings of Natarajan to have a user access heterogeneous data to improve security of system because the each of heterogeneous data may require different level of security to view.

Li discloses a method of configuring control mapping user interface interact with information that controls mapping data source data to identify, represent, scale, or the like, such that the interface is normalized, standardized, canonical, model-based, or the like.)
  (Li [0246] an interactive user interface that enables a user to view, change, delete, or otherwise interact with information that controls mapping data source data (e.g., a field extracted according to the extraction model) to an identification, representation, scale, or the like, that is normalized, standardized, canonical, model-based, or the like.)

(With respect to claim 1, Li does not explicitly discloses a step for configuring user interface using visual connector to display a source of data schema) providing, by the computing device, a view of a first data schema and a second data schema in the GUI, wherein the first data schema comprises at least one object displaying a first quantity of the customer records from the first or the second data source and wherein the second data schema is a canonical data model of the customer records;  [[and]] mapping, by the computing device in the GUI with [[a]] one or more visual logic connectors, the first quantity of the customer records in the first data schema to at least one object of the canonical data model of the customer records in the second data schema based on attribute definitions, wherein the one or more visual logic connectors display a second quantity of mapped customer records between the at least one object in the first data schema and at least one object in the second data schema; 

(However, Dingman discloses a method of providing mapping schema between the source and target using visual indicator.  See FIG-14, FIG-43)

    PNG
    media_image1.png
    456
    1290
    media_image1.png
    Greyscale


(Moreover, Dingman discloses a method of representing unmapped target fields (i.e., “unmatched record in the first quantity of the customer records”) by assigning NULL values, where fields are not supported by the target (i.e., “second quality”)) identifying, by the computing device in the GUI, an unmatched record in the first quantity of the customer records by a difference between the first quantity and the second quantity; and expanding, by the computing device in the GUI, the at least one object having the first quantity of the customer records to reveal the unmatched record.  
(Dingman [0235] In a first embodiment, unmapped target fields may be assigned NULL values. In cases where NULL values are not supported by the target, or where the schema has non-NULL constraints, a type appropriate default value may be assigned (e.g. ‘0’ for numeric fields or an empty string for text fields) to the unmapped target fields.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Dingman into the combined system of Li for the advantageous purpose of providing an improved schema mapping language for use within an improved map designer/graphical mapping interface, which improves upon and enhances the abilities of an event-drive data transformation system.  
As an example, advantages of using a canonical data model are reducing the number of data translations and reducing the maintenance effort. Thus, teachings of Li, a canonical data model would have been motivated to use in a GUI configuration where visual logic connectors require to adapt on a comprehensive enterprise interfacing for adapting message-based integration between endpoints.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dingman and Natarajan into the system of Li because, they are analogous art as being directed to the same field of endeavor, the method of query systems for data transformation, more particularly an improved data transformation of data schema using graphical mapping tool over secure access to the data sources in the network. (See Dingman col. 1, lines 7-11 and Li paragraph [0139]-0140) Natarajan col. 8, lines 63-67)

As per claim 2, (Currently Amended) The method of claim 1, further comprising: (Li discloses a method of configuring control mapping user interface interact with information that controls mapping data source data to identify, represent, scale, or the like, such that the interface is normalized, standardized, canonical, model-based, or the like.)

displaying, by the computing device, a third quantity on the at least one object of the canonical data model.  

  (Li [0246] an interactive user interface that enables a user to view, change, delete, or otherwise interact with information that controls mapping data source data (e.g., a field extracted according to the extraction model) to an identification, representation, scale, or the like, that is normalized, standardized, canonical, model-based, or the like.)

(Li does not explicitly discloses) to indicate a number of the customer records in the at least one object

However, Dingman discloses a method of displaying data records using a visual connector (See Dingman FIG.4, FIG.5, and FIG.6 where each record has plurality of fields (i.e., “at least one object of the canonical data model”) associate with the records) 
Moreover, Dingman FIG.9 shows a record “Products” may have a plurality of products (i.e., “a number of the customer records”) as a child and each product may have a plurality of fields associate with it for representing number of attributes.

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Dingman into the combined system of Li for the advantageous purpose of providing an improved schema mapping language for use within an improved map designer/graphical mapping inter face, which improves upon and enhances the abilities of an event-drive data transformation system.

As per claim 3, (Currently Amended) The method of claim 1, further comprising (Li discloses) providing, by the computing device, a single entity view of the at least one object of the second data schema for the common customer, wherein the single entity view includes the customer records from the first and second data sources related to the common customer and the first and second data sources corresponding to the customer records.  

(Li [0008] FIG. 5 illustrates a scenario where a common customer ID is found among log data received from three disparate sources in accordance with the disclosed embodiments.
 Li [0074] By enabling a common field name to be used to identify equivalent fields from different types of events generated by disparate data sources, the system facilitates use of a "common information model" (CIM) across the disparate data sources (further discussed with respect to FIG. 5))

As per claim 4,  (Previously Presented) The method of claim 3, wherein providing a single entity view comprises: (Li discloses a method of using extraction rules to extract values (e.g., “transforming”) for the fields associated with a field or data being searched, (i.e., “at least one object of the first data schema”) where regex may be used to specify how to extract values (e.g., “based on a plurality of formatting rules”) for the relevant fields and instructs for deriving a field value by performing a function on a character string or value retrieved by the extraction rule) transforming the at least one object of the first data schema based on a plurality of formatting rules; determining a match between the at least one object of the customer records in the first data schema and the at least one object of the canonical data model of the customer records in the second data schema based on a plurality of matching rules; and updating the at least one object of the canonical data model of the customer records in the second data schema as a master record of the at least one object of the first data schema based on a plurality of updating rules. 
 (Li [0130] In response to receiving the search query, search head 210 uses extraction rules to extract values for the fields associated with a field or fields in the event data being searched. The search head 210 obtains extraction rules that specify how to extract a value for certain fields from an event. Extraction rules can comprise regex rules that specify how to extract values for the relevant fields. In addition to specifying how to extract field values, the extraction rules may also include instructions for deriving a field value by performing a function on a character string or value retrieved by the extraction rule. For example, a transformation rule may truncate a character string, or convert the character string into a different data format. In some cases, the query itself can specify one or more extraction rules.)
  
With respect to claim 4, Li does not explicitly teach: determining a match between the at least one object of the customer records in the first data schema and the at least one object of the canonical data model of the customer records in the second data schema based on a plurality of matching rules; and updating the at least one object of the canonical data model of the customer records in the second data schema as a master record of the at least one object of the first data schema based on a plurality of updating rules.  

However, Dingman discloses a method of transforming data between the nodes of a source and target schema, including all expressions and rules necessary to transform data:
(Dingman, col.4 lines 5-17: “A "schema map," as described herein, is a data transformation map that specifies the " mappings" or relationships between the nodes of a source and target schema, including all expressions and rules necessary to transform data from a data source into a desired format before the transformed data is transferred to, or stored within, a data target.”)

Thus, it would have been obvious to one of ordinary skill in the art to use the teaching of Dingman, because it allows transforming data from one platform to another by create a relationship among the multiple data fields between data platform, which improves analyzing relationship between different sources of data platforms.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dingman into the system of Li and combined references because, they are analogous art as being directed to the same field of endeavor, the method and system of data management and analysis.
 
As per claim 5, (Previously Presented) The method of claim 1, further comprising: (Li discloses a method of configuring interactive (e.g., “.. in response to..”) user interface for configuring control information (e.g., “data management request”) related to field extraction for controlling DIQ operations during input and search (e.g. late binding schema)
managing, by the computing device in the GUI, the at least one object of the canonical data model of the customer records in the second data schema in response to a data management request.  
 (Li [0245] lines 1-10: “At block 1818, information that controls field extraction operations of the DIQ is processed. As is possible in an embodiment for other TA configuration and control information, the field extraction control information processing of block 1818 may be relevant to controlling DIQ operations during input (e.g. indexing) and search (e.g. late binding schema). In an embodiment, the processing of block 1818 may present an interactive user interface for configuring control information related to field extraction for the TA.”)  

	(With respect to claim 5, Li does not explicitly discloses a method of allowing user for accessing) the at least one object of the canonical data model of the customer records in the second data schema 

However, Dingman discloses a schema mapping scenario, configuring multiple types of output operators on one or more target objects for accessing one or more target objects (i.e., accessing customer records in the second data schema):
(Dingman, Col.9, lines 34-37: “FIG. 20 illustrates another example schema mapping scenario, wherein a target schema is configured for supporting multiple types of output operations on one or more target objects”)
Dingman, Col.10, lines 8-11: “FIG. 33 is a screen shot illustrating an exemplary embodiment of a Script Editor that may be used to assist the user in generating/editing target field expressions for the schema map”) 

Thus, it would have been obvious to one of ordinary skill in the art to use the teaching of Dingman, because it allows transforming data from one platform to another by create a relationship among the multiple data fields between data platform, which improves analyzing relationship between different sources of data platforms.

As per claim 6, (Currently Amended) The method of claim 5, wherein the data management request is submitted by a requestor to (Li discuses) manage privacy information of the common customer.  

(Li [0304] One of skill appreciates from the foregoing inventive aspects of a novel and robust control interface as may be employed for a data input and query system (DIQ). The control interface provides a user such as an administrator with access to configuration and control data that determines the operation of the DIQ computing machine)

As per claim 7, (Currently Amended) The method of claim 5, wherein the data management request is submitted by a (Li does not explicitly discloses) requestor to merge two customer records related to the common customer in the canonical data model into a single profile of the common customer.  

However, Dingman discloses a step for parsing, merging, and splitting data fields associate with source field with the target fields.
(Dingman col. 16, lines 18-26: When defining the schema map, the user can: match source field names to target field names; associate source fields with target fields with different field names and in a different order than they appear in the data source; parse (split) a field; concatenate (merge) fields; perform mathematical calculations; remove unwanted characters; validate date fields; and much more.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Dingman into the combined system of Li for the advantageous purpose of providing a means to modify a source data fields to adapt on a new target data schema by parsing, splitting and merging the source data fields.


As per claim 8,  (Currently Amended) The method of claim 1, further comprising providing, by the computing device, (Li discloses a method of allowing system forwarding of data from a third-party system where data may be a common customer ID fields)
a third button to add a third party data source related to the common customer.  

 (Li [0108] The SPLUNK® ENTERPRISE system allows forwarding of data from one SPLUNK® ENTERPRISE instance to another, or even to a third-party system. SPLUNK® ENTERPRISE system can employ different types of forwarders in a configuration.)
Li [0133] In this example, the user interface can display to the administrator the event data corresponding to the common customer ID field values 507, 508, and 509, thereby providing the administrator with insight into a customer's experience.)

As per claim 9, (Previous Presented) The method of claim 8, further comprising (Li discloses a method of using radio button to select an option of Rest API based modular input) adding the third part data source through an application program interface (API). 
 (Li [0253] lines 16-26: “Data input option area is shown to include 3 input option list entry components 2112, 2114, and 2116. An option list entry component such as 2112, for example, is shown to include a selection indicator component (radio button 2122), an input option title 2124, and an input option description 2126. The 3 selection indicator components (radio buttons) 2122, 2132, and 2142 correspond to supported input options of the embodiment: "Rest API based modular input", "Shell command based modular input", and "Customized modular input", respectively.”)

 

As per claim 10, (Currently Amended) The method of claim 1, further comprising: displaying, by the computing device in the (Li discloses) GUI, a mapping of a category of data sources to the common customer, wherein the category visually displaying a quantity of data sources in the category.  

(Li [0133] In this example, the user interface can display to the administrator the event data corresponding to the common customer ID field values 507, 508, and 509, thereby providing the administrator with insight into a customer's experience)

As per claim 11, (Previous Presented) The method of claim 1, further comprising: displaying, by the computing device, (Li discloses a method of configuring GUI to view statistics produced by filtering the search results by the product name, (e.g., “a unique record”) finding all occurrences of a successful purchase in a field within the events and generating a total of the number of occurrences (e.g., “quantity of total customer records added from the first and the second data sources”). A sum of the total sales is displayed in column 1405) a quantity of total customer records added from the first and the second data sources and a quantity of unique customer records for the canonical data model of the customer records.  

 (Li [0155] lines 13-18: “A count of the number of successful purchases for each product is displayed in column 1404. This statistics may be produced by filtering the search results by the product name, finding all occurrences of a successful purchase in a field within the events and generating a total of the number of occurrences. A sum of the total sales is displayed in column 1405, which is a result of the multiplication of the price and the number of successful purchases for each product.”)


    PNG
    media_image2.png
    1086
    1925
    media_image2.png
    Greyscale


As per claim 12, (Original) The method of claim 1, further comprising: (Li disclose query system may comprise a plurality of system instance (i.e., “wherein each of the plurality of records displays corresponding data source”) where a common field name may be used to identify equivalent fields from different types of events (i.e., “... a plurality of records”) generated by disparate data sources (i.e., “... corresponding data source”) 
displaying, by the computing device, a plurality of records in response to a search request, wherein each of the plurality of records displays corresponding data source.  
(Li [0193] In an embodiment, a cloud-based data intake and query system 1006 may comprise a plurality of system instances 1008. In general, each system instance 1008 may include one or more computing resources managed by a provider of the cloud-based system 1006 made available to a particular subscriber.)
Li [0074] By enabling a common field name to be used to identify equivalent fields from different types of events generated by disparate data sources, the system facilitates use of a “common information model” (CIM) across the disparate data sources (further discussed with respect to FIG. 5).

As per claim 13, (Currently Amended) A system, comprising: a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: provide a graphical user interface (GUI) comprising a first button for adding a first data source and a second button for adding a second data source, wherein the first and second data sources comprise customer records related to a [[same]] common customer; receive a first authentication permission from the user in response to adding the first data source via the first button and a second authentication permission from the user in response to adding the second data source via the second button; provide a view of a first data schema and a second data schema in the GUI, wherein the first data schema comprises at least one object displaying a first quantity of the customer records from the first or the second data source and wherein the second data schema is a canonical data model of the customer records; [[and;]] map, in the GUI with [[a]] one or more visual logic onnectors, the first quantity of the customer records in the first data schema to at least one object of the canonical data model of the customer records in the second data schema[[.]] based on attribute definitions, wherein the one or more visual logic connectors display a second quantity of mapped customer records between the at least one object in the first data schema and at least one object in the second data schema; identify, in the GUI, an unmatched record in the first quantity of the customer records by a difference between the first quantity and the second quantity; and expand, in the GUI, the at least one object having the first quantity of the customer records to reveal the unmatched record.  

Claims 13 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 14, (Currently Amended) The system of claim 13, wherein the at least one processor is further configured to: provide a single entity view of the at least one object of the second data schema for the [[same]] common customer, wherein the single entity view includes the customer records from the first and second data sources related to the [[same]] common customer and the first and second data sources corresponding to the customer records.  

Claims 14 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 15,  (Previously Presented) The system of claim 14, wherein providing the single entity view comprises: transform the at least one object of the first data schema based on a plurality of formatting rules; determine a match between the at least one object of the customer records in the first data schema and the at least one object of the canonical data model of the customer records in the second data schema based on a plurality of matching rules; and update the at least one object of the canonical data model of the customer records in the second data schema as a master record the at least one object of the first data schema based on a plurality of updating rules.  

Claims 15 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 16, (Previously Presented) The system of claim 13, wherein the at least one processor is further configured to: manage, in the GUI, the at least one object of the canonical data model of the customer records in the second data schema in response to a data management request. 

Claims 16 is analogous to claim 5 and is rejected under the same rationale as indicated above.
 
As per claim 17, (Currently Amended) The system of claim 13, wherein the at least one processor is further configured to provide a third button to add related to the common customer.

Claims 17 is analogous to claim 8 and is rejected under the same rationale as indicated above.
  
As per claim 18,  (Currently Amended) The system of claim 17, wherein the at least one processor is further configured to add 

Claims 18 is analogous to claim 9 and is rejected under the same rationale as indicated above.
 

As per claim 19,  (Currently Amended) A tangible non-transitory computer-readable device having instructions stored thereon that, when executed by a computing device, causes the computing device to perform the operations comprising: providing a graphical user interface (GUI) comprising a first button for adding a first data source and a second button for adding a second data source, wherein the first and second data sources comprise customer records related to a [[same]] common customer; receiving a first authentication permission from the user in response to adding the first data source via the first button and a second authentication permission from the user in response to adding the second data source via the second button; providing a view of a first data schema and a second data schema in the GUI, wherein the first data schema comprises at least one object displaying a first quantity of the customer records from the first or the second data source, and wherein the second data schema is a canonical data model of the customer records; [[and]] mapping, in the GUI with [[a]] one or more visual logic connector connectors, the ft first quantity of the customer records in the first data schema to at least one object of the canonical data model of the customer records in the second data schema based on attribute definitions, wherein the one or more visual logic connectors display a second quantity of mapped customer records between the at least one object in the first data schema and at least one object in the second data schema; identifying, in the GUI, an unmatched record in the first quantity of the customer records by a difference between the first quantity and the second quantity; and expanding, in the GUI, the at least one object having the first quantity of the customer records to reveal the unmatched record.  

Claims 19 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 20, (Currently Amended) The tangible non-transitory computer-readable device of claim 19, the operations further comprising: providing a single entity view of the at least one object of the second data schema for the [[same]] common customer, wherein the single entity view includes the customer records from the first and second data sources related to the [[same]] common customer and the first and second data sources corresponding to the customer records.

Claims 20 is analogous to claim 3 and is rejected under the same rationale as indicated above.
  
As per claim 21, (Previously Presented) The tangible non-transitory computer-readable device of claim 19, wherein providing the single entity view comprises: transforming the at least one object of the first data schema based on a plurality of formatting rules; determining a match between the at least one object of the customer records in the first data schema and the at least one object of the canonical data model of the customer records in the second data schema based on a plurality of matching rules; and updating the at least one object of the canonical data model of the customer records in the second data schema as a master record of the at least one object of the first data schema based on a plurality of updating rules.  

Claims 21 is analogous to claim 4 and is rejected under the same rationale as indicated above

As per claim 22, (Currently Amended) The tangible non-transitory computer-readable device of claim 19, the operations further comprising: managing, 

Claims 22 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 23, (Currently Amended) The tangible non-transitory computer-readable device of claim 19, the operation further comprising providing a third button to add related to the common customer.  

Claims 23 is analogous to claim 8 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

SYSTEMS AND METHODS FOR PROVIDING TEMPLATE BASED OUTPUT MANAGEMENT (US 2007/0282616, Brunswig et al.) - Methods and apparatus, including computer program products, providing template based output management for building flexible blocks of business systems.

 
Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154   

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154